Exhibit 10.2
 


ASSIGNMENT AND ASSUMPTION AGREEMENT




THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is entered into as of
December 16, 2011 (the “Effective Date”), by and between BOULDER HILL MINES
INC., a Idaho corporation (“Assignor”), FIRST COLOMBIA GOLD CORP., a Nevada
corporation (“Assignee”) and JIM EBISCH (the “Vendor”).




RECITALS:




A.  
Assignor and Vendor are parties to the Option to Purchase and Royalty Agreement
dated July 15, 2008, as amended and supplemented by Amendment No. 1 dated
October 14, 2011 (the “Option Agreement”), for Assignor’s option to acquire an
undivided 100% of the right, title and interest of Vendor in and to the Montana
State Metallferrous Gold Lease M-1974-06 (subject to 5% NSR due to the State of
Montana) (hereinafter called the “Lease”). A copy of the Lease is attached to
this Agreement as Exhibit A.  A copy of the Option Agreement is attached to this
Agreement as Exhibit B.

 
B.  
Assignor desires to assign its interest in the Option Agreement to Assignee and
Assignee desires to assume Assignor’s obligations under the Option Agreement.

 
NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, the parties agree as follows:
 
1.  
Transfer and Assignment by Assignor. Assignor hereby transfers and assigns to
Assignee all of Assignor’s right, title and interest, in, to and under the
Option Agreement.

 
2.  
Assumption by Assignee. Assignee assumes the assignment of the Option Agreement
from Assignor and agrees to be bound, to the extent that Assignor was bound,
under the terms and conditions of the Option Agreement. Assignee agrees to
perform and observe, each and every one of the covenants, rights, promises,
agreements, terms, conditions, obligations, duties and liabilities of Assignor
arising under the Option Agreement. Notwithstanding any of the provisions of
this Agreement to the contrary, the parties specifically agree that Assignee
will not be responsible for rectifying environmental damage, if any, sustained
on the property underlying the Lease prior to the Effective Date.

 
3.  
Consideration. In consideration for this Agreement, Assignee shall pay Assignor
an amount equal to (a) $25,000 within five days of the Effective Date payable at
the Assignor’s option in either cash or 500,000 restricted shares of Assignor
common stock, based on the conversion price of $0.05 per share; (b) $25,000 cash
payable within twelve (12) months of the Effective Date; and (c) $25,000 cash
payable within twenty four (24) months of the Effective Date.

 
 
 

 
 
- 1 -

--------------------------------------------------------------------------------

 



 
4.  
Representations and Warranties:  Assignor and Vendor. Assignor and
Vendor  represents and warrants to Assignee as of the Effective Date as follows:

 
(a)  
Neither Assignor nor Vendor are in default under the Option Agreement.  No state
of facts exist which, with or without the passage of time or the giving of
notice, or both, would constitute a default under the Option Agreement by either
Assignor or Vendor.

 
(b)  
All of Assignor’s and Vendor’s obligations under the Option Agreement required
to be performed as of the Effective Date have been performed.

 
(c)  
The execution, delivery and performance of this Agreement have been duly
authorized by each of Assignor and Vendor.

 
(d)  
The Lease has been duly and validly recorded in the name set out on the attached
Exhibit C, and is in good standing in the office of the county recorder on the
date hereof.

 
(e)  
There is no adverse claim or challenge against or to the ownership of or title
to the property underlying the Lease, nor to Assignor’s or Vendor’s knowledge is
there any basis therefor, and, except for the Option Agreement being transferred
and assigned by Assignor to Assignee hereunder, there are no outstanding
agreements or options to acquire or purchase the property underlying the Lease;
or Vendor’s interest in the Lease or any portion thereof;

 
(f)  
There are no outstanding obligations or liabilities, contingent or otherwise,
related to environmental, reclamation or rehabilitation work associated with the
property underlying the Lease or arising out of exploration work, development
work or mining activities previously carried out thereon.

 
(g)  
The consummation of the transaction herein contemplated will not conflict with
or result in any breach of any covenants or agreements contained in, or
constitute a default under, or result in the creation of any encumbrance under
the provisions of, any indenture, agreement or other instrument whatsoever to
which Assignor or Vendor is a party or by which Assignor or Vendor are bound or
to which Assignor or Vendor may be subject.

 
(h)  
There are no proceedings are pending for, and Assignor and Vendor are not aware
of any basis for the institution of any proceedings leading to, the placing of
Assignor or Vendor in bankruptcy or subject to any laws governing the affairs of
insolvent persons

 
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 

 
5.  
Representations and Warranties:  Assignee. Assignee represents and warrants to
Assignor and Vendor as of the Effective Date as follows:

 
(a)  
The execution, delivery and performance of this Agreement by Assignee have been
duly authorized by Assignee.

 
6.  
Indemnification.

 
(a)  
Assignor and Vendor, jointly and severally, hereby agree to indemnify, defend
and hold harmless Assignee, and its partners, directors, members, shareholders,
affiliates, managers, employees and agents, from, of and against any and all
claims, demands, liabilities, losses, damages, costs and expenses (including,
without limitation, reasonable attorneys’ fees) arising out of or relating to
(i) the breach by Assignor or Vendor of any of the representations, warranties,
obligations, terms or covenants of Assignor or Vendor, under or pursuant to the
Option Agreement, which obligations, terms or covenants accrued prior to the
date hereof or (ii) any breach or inaccuracy of any representation or warranty
made by Assignor or Vendor under Section 4 hereunder.

 
(b)  
Assignee hereby agrees to indemnify, defend and hold harmless Assignor and
Vendor, and its partners, officers, directors, members, shareholders,
affiliates, managers, employees and agents, from, of and against any and all
claims, demands, liabilities, losses, damages, costs and expenses (including,
without limitation, reasonable attorneys’ fees) arising out of or relating to
any breach or inaccuracy of any representation or warranty made by Assignee
under Section 5 hereunder.

 
7.  
Further Assurances.  The parties hereto covenant and agree to execute such
further instruments and take such further action as may be reasonably required
by either party to fully effectuate the terms and provisions of this Assignment
and the transactions contemplated herein.

 
8.  
Survival of Provisions. The representations, warranties, covenants and
obligations contained in this Agreement shall survive the consummation of the
closing of the transactions contemplated by this Agreement and this assignment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

 
9.  
Entire Agreement. This Agreement embodies the entire agreement between the
parties with respect to the transactions contemplated in this Agreement. There
are no agreements, representations or warranties between the parties, other than
those set forth or provided for in this Agreement.

 
10.  
Governing Law. This Agreement and the rights of the parties under this Agreement
shall be construed and interpreted in accordance with the laws of the State of
Nevada.

 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 
 

 


11.  
Attorneys’ Fees. In the event any party to this Agreement initiates litigation
to enforce the terms of this Agreement or the Option Agreement, the prevailing
party in the action shall be reimbursed by the other party or parties for any
and all costs incurred by the prevailing party in prosecuting the action,
including (without limitation) attorneys’ fees, filings fees and court costs.

 
12.  
Counterparts. This Agreement may be executed in counterparts which, when
integrated, shall constitute one original of this Agreement.

 
IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date first written above.


Assignor:
Assignee:
   
BOULDER HILL MINES INC.
FIRST COLOMBIA GOLD CORP.
               
By:  /s/ Camilo Velasquez                                           
By:  /s/ Tony Langford                                                         
Name:  Camilo Velasquez
Name:  Tony Langford
Title:    _________________________________
Title:    Chief Executive Officer


Vendor:






/s/ Jim Ebisch                                                           
     Jim Ebisch


 
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
State of Montana
 
METALLIFEROUS MINERAL OR GEM MINING LEASE
 
No.           M-1974-06


This indenture of lease made and entered into by and between the State of
Montana, acting through its State Board of Land Commissioners, hereinafter
referred to as lessor, and the person, persons, company or corporation herein
named and hereinafter referred to as lessee, under and pursuant to the terms and
provisions of Part 1, Chapter 3, Title 77, MCA, as amended and rules adopted
pursuant thereto.
 
The lessor, in consideration of the annual rentals provided for herein, the
royalties to be paid, and the covenants to be kept and performed by the lessee,
leases to the lessee for the purpose of mining metalliferous minerals and or
gems as described below, all the lands described as follows:
 
Date this lease takes effect:       August 21,2006


Name of Lessee:
James Ebisch
Address:
12108 North Forker Road
Spokane, WA 99217 9429
       
Land Located in
Lincoln
County
         
Description of Land:
Township 29 North. Range 27 West
     
Section 16: Lot 1, NW1/4 NE1/4 SE1/4 NE1/4
   

 
Total number of acres 114.33, more or less, belonging to Common Schools Grant.
 
Minerals authorized to be mined:     Gold
 
First Year's Bonus:                              $2.00 Per Acre in Addition to
the Rental
 
Royalty:                                                5% of Gross
 
Bond:                                                     $2,000.00
 
To have and to hold these premises unto said lessee and successors, legal
representatives or assigns, for the primary term of ten ( l 0) years, and as
long thereafter as the minerals hereinabove designated are being produced in
paying quantities from said premises, the royalties and rents provided for
herein are being paid, and all other obligations are fully kept and performed.
 
It is mutually understood, agreed and covenanted by and between the parties to
this lease as follows:
 
1.    The lessor expressly reserves the right to lease, sell, or otherwise
dispose of the surface of the lands hereby leased, under existing law or laws
hereafter enacted, insofar as the surface is not necessary for the use of the
lessee in connection with operatiounder this lease; and lessee agrees to comply
with all statutory requirements, rules, and regulations thereunder made by the
lessor if the lands embraced hereby have been or shall hereafter be sold,
leased, or disposed of.
 
 


 
A - 1

--------------------------------------------------------------------------------

 
 
 
 
2.   The lessee shall pay to the lessor an annual money rental in the amount of
$1.00 per acre for the first three year period, $2.50 per acre for the next two
years, and thereafter annually $3.00 per acre.  This is in addition to any bonus
which may be required as a condition of obtaining the lease.
 
3.   Lessee shall prospect and explore with minimum disturbance to the surface
of the land which is required to adequately explore the property.  All mining
operations shall be conducted in such a manner as to protect property and
resources from disturbance which is not reasonably necessary in order to
efficiently and economically remove the mineral deposit.
 
4.   The lessee shall obtain the consent of the Department of Natural Resources
and Conservation before cutting any timber upon this land for use in their
operations; and shall pay the lessor the customary charges made by the lessor
for timber thereafter cut.
 
5.   The lessee shall not assign this lease without the consent of the lessor.
 
6.   The lessee shall cover or enclose all shafts, mines or openings of any kind
in such manner as to remove danger to human beings or livestock.
 
7.   This lease is subject to further permitting under the provisions of Title
75 or 82, Montana Code Annotated. The lessee shall fully comply with all
applicable state and federal laws, rules and regulations, including but not
limited to those concerning safety, environmental protection and
reclamation.  The lessee shall conduct and reclaim the operation in accordance
with the performance and reclamation standards of applicable mine reclamation
laws. The  exemption of  lessee's operations  from  applicable  reclamation laws
does  not  relieve the  lessee  from  the obligation to conduct and reclaim the
operations in accordance with the performance and reclamation standards of those
laws.  All disturbances must be reclaimed prior to release of any bond.
 
8.   If the surface of the land has been sold or leased prior to issuance of
this lease, the mineral lessee shall be responsible for damages to the surface,
the leasehold interest and any improvements.
 
9.   The lessee shall furnish to the Department of Natural Resources and
Conservation, upon request, but not more than once each calendar year, an
exploration and. development report. The report shall include a description of
any work completed to date, a plat showing the location of any work and shall
include a complete geologic log and electric log (if done) of any test holes.
 
10.  The lessee shall have the right at the termination of any rental year,
by  giving at least thirty (30) days previous notice in writing to the Director
of the Department of Natural Resources and Conservation, to surrender and
relinquish this lease and thereupon be discharged from any obligation not
theretofore accrued.
 
11.   At the termination of this lease, for any cause, the lessee shall
immediately surrender the premises and shall, within sixty (60) days, remove
machinery, tools or equipment that the lessee may have placed thereon.
 
12.   The lessee shall pay a royalty in cash unless the lessor requests that it
be delivered in kind.  The royalty rate as specified above shall be based upon
the applicable percentage of the returns from the metalliferous minerals or gems
being mined but in no case shall be less than 5 percent of the fair market value
of the metalliferous minerals or gems recovered.   The returns are defined as
the net amount received by the shipper after deducting reasonable transportation
costs to the closest feasible point of sale, smelting charges and deductions and
other treatment costs, not including as a deduction any cost of producing or
treating at the mine.  The fair market value is the value of the minerals or
gems in raw crude form as recovered at the mine site.
 
13.   The lessee shall, upon commencement of mining, make a report on or before
the last day of each quarter concerning the operations for the latest 3 months
for which records are available but in no case more than 3 months preceding the
report.   The report shall be on the form prescribed by the department and shall
provide sufficient information to determine the royalty as well as any other
pertinent information requested by the department.  The royalty for the quarter
reported shall accompany the report.
 
 
 
 
 
A - 2

--------------------------------------------------------------------------------

 
 
 
 
 
14.   The lessee has filed a  bond  with the lessor  in the penal sum
as  specified  above, conditioned  upon compliance with all lease terms and in
order to protect the rights of any prior purchasers or surface lessees.
Additional bonds may be required at any time during the period of the lease.
 
15.   The lease is subject to cancellation for failure to comply with the terms
of the lease, applicable state statutes concerning metalliferous and gem leases
and rules enacted pursuant to those statutes, as amended.  The lessee shall be
notified of any failure to comply and allowed a reasonable time to comply.  If
the lessee fails to comply within a
reasonable time. the lease shall he canceled. The exemption of  lessee's
operations from applicable reclamation laws  does  not  relieve the  lessee
from  the obligation to conduct and reclaim the operations in accordance with
the performance and reclamation standards of those laws. All disturbances must
be reclaimed prior to release of any bond.
 
16.  All the terms and conditions hereof which are applicable to the lessee
shall likewise be applicable to the heirs, executors, administrators, assigns,
and other successors in interest of the lessee to the same extent as though they
had been specifically mentioned in connection with each of such terms and
conditions and the provisions of this lease shall be binding upon and inure to
the benefit of such heirs, executors, administrators, assigns and other
successors in interest of the  lessee.
 
17.   Special conditions:
 
SEE ATTACHMENT  "A”




 
 
 

 
 
A - 3

--------------------------------------------------------------------------------

 
 

 
 
IN  WITNESS WHEREOF, the State of Montana and the lessee have caused this lease
to be executed in duplicate and the Director of the Department of Natural
Resources and Conservation, pursuant to the authority granted the Director by
the State Board of Land Commissioners of the State of Montana, has hereunto set
his/her hand and affixed the seal of the Board of Land Commissioners this
_______day of  Sept. 18, 2006.


Director of the Department of Natural
 
Resources and Conservation
 
_______________________________
/s/ Jim Ebisch                                                             
_____________________________________
                                     Lessee
 
Address   _____________________________
_____________________________________
 
 
 
 
 
 
 

 

 
A - 4

--------------------------------------------------------------------------------

 

Lease No.        M-1974-06
 
 
ATTACHMENT “A”
 
ANNUAL REPORT


1.          Lessee shall submit to the Department of Natural Resources and
Conservation a verified report showing in detail what work the lessee has done
and performed under this lease during the preceding year and the location and
character of the same, a plat showing all development work and improvements on
the leased lands, and shall furnish such additional information relating thereto
as the Director shall require, and in case it is advisable to prospect by test
holes or other testing methods, an itemized statement of actual cost of testing,
location of test holes and other relating information with a report as to all
buildings, structures or other work placed in or upon leased lands, together
with a statement as to the amount and grade of minerals and/or gems produced and
sold and the amount received therefor by operations hereunder.


OPERATING  PLAN


2.           If the Lessee intends to conduct mining and/or milling activities
or exploration activities, including road building, trenching, dumping, or other
activities which result in land disturbance on the leased premises, it shall
submit to the Department of Natural Resources and Conservation, Minerals
Management Bureau two copies of an Operating Plan or Amendment to an existing
Operating Plan, describing its proposed activities.  No activities shall occur
on the tract until an Operating Plan or Amendments have been approved, in
writing, by the Minerals Management Bureau.  The Plan or Amendment shall include
the following:


a.     A complete description of each activity planned, locations of each
activity, scheduled starting date, and expected duration on each.


b.     Maps (1 :24,000 scale or larger) showing use and/or reconstruction of
existing access routes, the location of proposed new road construction,
pipelines, utilities and other uses and improvements.


c.     Drawings showing road construction plans, including width, drainage,
cut/fill slopes and other details, as well as detailed topographic drawings
showing mine and/or mill site development and layout, and water supply and
disposal system.


d.     Plans, to include resource protection measures for mining, milling, waste
disposal, sanitation, wildfire prevention, soil erosion and air and water
pollution; emergency actions covering mining or milling related spills; and land
reclamation procedures.


e.     Other information necessary for the Department to assess probable impacts
upon surface and other resources.
 
Submittal of plans of operation to other departments and Divisions of State
Government including but not limited to the Environmental Management Bureau of
the Department of Environmental Quality does not satisfy this
provision.   Original copies of all plans, maps and amendments must be delivered
by the lessee hereunder to the Minerals Management Bureau.


ACTIVITIES MAY BE DENIED


3.          The Department reserves the right to deny all activity that would
result in material disturbance to the leased premises.
 

 


 
- 1 -

--------------------------------------------------------------------------------

 
 




RECORDS


4.          Representatives of the Lessor shall at all reasonable times have the
right to enter into and upon the premises and all of the workings and shafts and
tunnels or buildings thereon and all parts thereof for the purpose of inspecting
and examining the same.


The lessee agrees to keep books of account showing the amount of metalliferous
minerals and/or gems extracted from the leased lands; the amount of such
minerals and/or gems produced, saved, treated, shipped or marketed collectively
or individually; and the amount of money received from the sale of the minerals
and/or gems or the value extracted from them: and from and out of the values
extracted from them.
 
Representatives of the Lessor shall also at all reasonable hours have free
access to all books, accounts, records and papers of the Lessee insofar as they
shall relate to the production of the mineral for which this lease is issued, or
the price received therefore or any agreements relating thereto.


REMOVAL OF GEMS AND/OR MINERALS


5.          The lessee shall not, during the prospecting period or any
continuation thereof, remove any metalliferous minerals and/or gems from the
leased premises except as may be permitted by the Department.   When the lessee
has discovered metalliferous minerals and/or gems in commercial quantities he
shall notify the Director of the Department that the prospecting period is
terminated. and request permission to dispose of the metalliferous minerals
and/or gems as provided in this lease.


FINANCIAL AGREEMENTS


6.          All contracts made in relation to the mineral interest granted
herein, such as but not limited to, assignments. subleases, joint ventures,
overriding royalties, operating agreements, project financing, back-in rights,
or other similar agreements, whether verbal or written between the lessee herein
and any other person or corporation must be approved by the Director.   The
Department reserves the right to deny any agreement that may impair the
productive capability of the trust asset.  It will be the Department's sole
discretion whether the proposed agreement is approved.   The Department may
consider payment of a reasonable compensatory bonus as adequate mitigation for
the proposed agreement.
 
DILIGENCE


7.          The lessee agrees to commence actual prospecting operations under
the land embraced herein promptly after the execution of this lease and
thereafter diligently prospect, develop and mine in or upon the leased land
unless consent to suspend operations temporarily is granted by the Department
annually. The lessee shall perform at least Five Hundred Dollars ($500.00) worth
of exploration or mining work on the leased premises during the first year of
this lease and shall perform at least Five Hundred Dollars ($500.00) worth of
such work on the premises each year thereafter that this lease is in effect or
in lieu of such work shall pay as a penalty to the Director the sum of Five
Hundred Dollars ($500.00) in lawful money, in addition to the rentals and
royalties herein provided, each rental year. Proof of exploration work must be
retained for each year's activities for the entire duration of the lease term
and must be produced upon request by the lessor.  Acceptable items that may be
charged against annual work are assays, equipment rental, consultant's fee,
wages, etc.  Items not allowable are travel to and from lease area, phone calls,
license rentals, fees and permits, etc.


RENT AND ROYALTY REVIEW


8.          The rate of the rental shall be reviewed at the end of each five
(5) year period of the lease, and may be adjusted at such time at the discretion
of the Department.


The rate of royalty and any advance royalty shall be reviewed at the end of each
five (5) year period of the lease, and may, after negotiation between lessor and
lessee, be adjusted at such time.
 
 

 


 
- 2 -

--------------------------------------------------------------------------------

 




WATER RIGHTS


9.          Lessee may not interfere with any existing water right owned or
operated by any person.  Lessee shall hold Lessor harmless against all claims,
including attorney fees, for damages claimed by any person asserting
interference with a water right.


WASTE PROHIBITED


10.          All mining operations shall be done in good and workmanlike manner
in accordance with approved methods and practices using such methods to insure
the extraction of the greatest amount of mineral, having due regard for the
prevention of waste of the minerals developed on the land, the protection of the
environment and all natural resources, the preservation and conser­ vation of
the property for future uses, and for the health and safety of workmen and
employees.  If the Lessor has reasonable belief that the operations are not so
being conducted, he shall so notify the lessee in writing, and if compliance is
not promptly obtained and the delinquency fully satisfied, the Lessor may at its
option, after thirty (30) days notice by registered mail to the Lessee, cancel
the lease.
 
SURRENDER OF DATA


11.          All geological data, including reports, maps, logs and other
pertinent data regarding Trust resources shall be given to the Department upon
surrender or expiration of the lease. Bond will not be released until surrender
of such data to the Department. All drill core and/or splits of drill cuttings
shall be saved.  Upon surrender or expiration of the lease lessee will contact
the Department for instructions on the required disposition of drill core and/or
cuttings.


STREAMBED PRESERVATION


12.          Prior to the commencement of any activities within the ordinary
high water mark of perennial streams on the leased premises, the lessee shall
obtain a 310 Permit, if required, from the appropriate Conservation District.  A
copy of such permit shall be submitted to the Department.


FIELD NOTIFICATION


13.          The Department of Natural Resources and Conservation Unit Manager
(or his representative) who may be contacted regarding matters pertaining to the
leased premises is:


Unit Manager, Libby Unit Office, DNRC, 14096 U.S. Highway 37, Libby, MT 59923,
telephone (406) 293-2711.


The lessee shall also contact the surface lessee, Big Meadows Grazing
Association, c/o Sandra Prongua, PO Box 298, Hot Springs, MT 59845, prior to
entry onto any portion of the leased area.  Any problems or questions regarding
access to the described property must be addressed prior to entry upon the
property, except that reasonable access for the purpose herein described may not
be withheld pending resolution.


WEED CONTROL


14.          Lessee shall be responsible for controlling any noxious weeds
introduced by Lessee's activity on State-owned land and shall prevent or
eradicate the spread of noxious weeds onto land adjoining the leased
premises.  The lessee’s methods of control must be reviewed by the Department’s
Area Field Office that has jurisdiction for that locale.


CONFIDENTIALITY WAIVED


15.          The Lessee is required to contact the Department of Environmental
Quality regarding requirements of the Hard Rock Act prior to the commencement of
any activities on the leased premises.  In order to provide the Department of
Natural Resources and Conservation with information regarding exploration
activities important to Trust resource and to protect the confidentiality of the
Lessee’s exploration activities, the Lessee hereby agrees that the Trust Lands
Management Division staff are hereby authorized to review any records pertaining
to Small Miners Exclusion Statement and/or Exploration License obtained by the
Department of Environmental Quality.
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 


 


 
SPECIAL CONDITIONS


16.          The Department of Natural Resources and Conservation, Trust Land
Management Division (TLMD) will complete an initial review for cultural
resources and, where applicable, paleontological resources of the area intended
for disturbance and may require a resources inventory. Based on the results of
the inventory, the TLMD may restrict surface activity for the purpose of
protecting significant resources located on the lease premises.


Vehicular traffic is restricted to existing roads and to periods when the soil
moisture is low enough to prevent rutting unless otherwise authorized by TLMD.


All vehicles and equipment must be washed, particularly the underside, prior to
entry onto the property to minimize the spread of noxious weeds.


Property line surveys and demarcations may be required prior to mechanized
operations that are proposed in the vicinity of property boundaries.  When
completed, approved by the Department, and filed with the county, two copies of
the survey(s) shall be sent to the Department.


NON-WARRANTY OF TITLE
 
17.          Regardless of any of the above provisions of the said lease, actual
or implied, the State of Montana does not warrant title to its lands.
 




/s/   James Ebisch                                                         
       James Ebisch
 
 
 
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
 
 
EXHIBIT B




OPTION TO PURCHASE AND ROYALTY AGREEMENT
BETWEEN
BOULDER HILL MINES INC.,
JIM EBISCH AND
RYAN REICH
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
 


 OPTION TO PURCHASE AND ROYALTY AGREEMENT




 
THIS AGREEMENT made as of the 15th day of July 2008.



 
BETWEEN:

 
 
James  Ebisch  (50%  owner),  of  12108  N. Forker  Road, ·Spokane,
Washington   99217, and  Ryan Reich (50% owner) of  5337 North Greenwood Blvd.,
Spokane, Washington, 99205
 
(hereinafter called the "Vendors")

 



 
AND:

 
 
Boulder Hill Mines Inc, a company duly incorporated under the laws of the state
of Idaho, whose mailing address is P.O. Box 488, Coeur d' Alene, Idaho, 83816
 
(hereinafter called "BHM")

 
OF THE SECOND PART

 
WHEREAS:


A.  The Vendors are the beneficial owner of 100% of the right, title
and interest in and to the Shannon 1-3 lode mining claims (MTMMC#'s
215606-215606) and Montana State Metalliferrous Gold Lease M-1974-06 (subject
to 5% NSR due the state of Montana), situated in Lincoln County, Montana,
(hereinafter together with any form of successor or substitute mineral tenure
called the "Property");
 
B.         The parties now wish to enter into an agreement granting to BHM the
exclusive right and option to acquire an undivided I 00% of the right, title and
interest of the Vendor in and to the Property on the terms and conditions as
hereinafter set forth.


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual promises, covenants and agreements herein contained, the parties
hereto agree as follows:
 
1.         INTERPRETATION
 
1.1 In this Agreement:


 
(a)
"Approval Date" means July 15, 2008



 
(b)
"Area of Mutual Interest" has the meaning set forth in Section 15;



 
(c)
"dollars" means legal currency of the United States of America;



 
(d)
"Exploration Expenditures" shall include all expenditures and costs made or
incurred by BHM or its affiliates or assigns relating directly or indirectly to
the Property, including without limitation all expenditures and costs made or
incurred: in doing geophysical, geochemical, land, airborne, environmental
and/or geological examinations, assessments,
assays,  audits  and/or  surveys;  in  linecutting,  mapping,  trenching  and  staking;  in
searching   for,   digging,   trucking,   sampling,  working,  developing,  mining   and/or
extracting ores, minerals and metals; in doing diamond and other drilling; in
obtaining, providing, erecting, mining and milling including, without
limitation, installing and operating mining plant, milling or other treatment
plant, ancillary facilities, buildings, machinery, tools, appliances and/or
equipment; in construction of access roads and other facilities on  or  for  the
benefit  of  the Property or  any  part  thereof,  in  transporting personnel,
supplies, mining, milling or other treatment plant, buildings, machinery, tools,
appliances or equipment in, to or from the Property or any part thereof, in
paying reasonable wages and salaries (including "fringe benefits") of personnel
directly engaged in performing work on or with respect to the Property; in
payment of assessments or contributions  under  applicable

 
 
 

 
 
B - 1

--------------------------------------------------------------------------------

 




 
employment  legislation  relating  to  workers' compensation, unemployment
insurance and other applicable legislation or ordinances relating to such
personnel; in supplying food, lodging and other reasonable needs for such
personnel; in obtaining and maintaining any insurance; in the management of and
accounting for work and providing supervisory, legal, accounting, consulting and
other contract  or  professional
services  or  facilities  relating  to  work  performed  or  to  be performed
hereunder, in paying any taxes, fees, charges, payments or rentals (including
payments made in lieu of assessment work) or otherwise incurred to transfer the
Property or any  part  thereof or interest  therein pursuant  to
this  Agreement  and  to keep  the Property or any part thereof in good
standing; in acquiring access and surface rights to the Property; in carrying
out any negotiations and preparing, settling and executing any agreements or
other documents relating to environmental or indigenous peoples' claims,
requirements or matters; in carrying out any requirements or prerequisites in
order to obtain and obtaining all necessary or appropriate approvals, permits,
consents or permissions relating to the carrying out of work, including, without
limitation,
environmental  permits,   approvals   or   consents;   in   carrying   out   reclamation   or
remediation; in improving, protecting, or perfecting title in the Property or
any part thereof, in carrying out mineral, soil, water, air or other testing; in
preparing engineering, geological, financing, marketing or environmental studies
and/or reports and test work related thereto; and in preparing one or more
feasibility studies including any work or reports preliminary or supplementary
thereto.



 
Where Exploration Expenditures are charged BHM by an affiliate of BHM for
services rendered  by such  affiliate, such  Exploration Expenditures
shall  not  exceed  the  fair market value of the services rendered.

 
 
BHM shall be entitled to include in Exploration Expenditures a charge for
management supervision and administrative services of BHM equal to:

 
(i)           ten percent (10%) of all expenditures and costs made or incurred
by BHM under each contract with a third party involving an expenditure in excess
of $100,000; and
 
(ii)           fifteen percent (15%) of all other expenditures and costs made or
incurred by BHM on the Property or pursuant to this Agreement.
 
The certificate of an officer of BHM or its affiliate setting forth the
Exploration Expenditures incurred by BHM in reasonable detail shall
be primafacie evidence of the same.
 


 
(e)
"Mineral Products" means the products derived from operating the Property as a
mine;



 
(f)
"Net Smelter Returns" means the proceeds received by BHM from any smelter or
other purchaser from the sale of any ores, concentrates or minerals produced
from the Property after deducting from such proceeds the following charges only
to the extent that they are not deducted by the smelter or other purchaser in
computing the proceeds:



(i)          the cost of transportation of the ores, concentrates or minerals
from the Property to such smelter or other purchaser, including related
transport;
 
(ii)          smelting and refining charges including penalties;
 
(iii)          marketing costs;


 
(g)
"Option" means the option granted by the Vendor to BHM pursuant to Section 3;



 
(h)
"Operating the Property as a mine" or "Operation of the Property as a mine"
means any or all of the mining,  milling, smelting, refining or other recovery
of  ores, minerals, metals or concentrates or values thereof, derived from the
Property;

 
 

 
 
B - 2

--------------------------------------------------------------------------------

 




 
(i)
"Property" means those claims listed on page 1 of this Agreement together with
any land included by operation of the "Area of Mutual Interest" provision set
out in Section 15; and



 
(j)
"Royalty" means the royalty to be paid by BHM to the Vendor pursuant to
Subsection  9.1.



2.             REPRESENTATIONS AND WARRANTIES


2.1           BHM represents and warrants to the Vendor that:


 
(a)
it is a body corporate duty incorporated, organized and validly subsisting under
the laws of its incorporating jurisdiction;

 
 
(b)
it has full power and authority to carry on its business and to enter into this
Agreement and. any agreement or instrument referred to or contemplated by this
Agreement;

 
 
(c)
neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated will conflict with, result in the breach of or
accelerate the performance required by any agreement to which BHM is a party;
and

 
 
(d)
the execution  and  delivery  of this Agreement  and the
agreements  contemplated hereby will not violate or result in the breach of laws
of any jurisdiction applicable or pertaining thereto or of its constating
documents.

 
2.2         The Vendor represents and warrants to BHM:


 
(a)
the Property  has been duly and validly staked and recorded,  is accurately
described  on page 1 of this agreement. is presently  in good standing under the
laws of the jurisdiction in which it is located and, except as set forth herein,
is free and clear of all liens, charges and encumbrances;



 
(b)
 
 
(c)
the Vendor is the sole beneficial  owner of a 100% interest  in and to the
Property  and has the exclusive  right to enter into this Agreement and all
necessary  authority  to dispose of an undivided  100%  interest  in and to the
Property  in accordance with the terms  of this Agreement;
 
the Vendor is the registered owner of the Property;

 
 
(d)
no person, firm or corporation has any proprietary or possessory interest  in
the Property other than the Vendor and no person  is entitled  to any
royalty  or other  payment  in the nature  of rent or royalty on any minerals,
ores, metals or concentrates or any other such products removed from the
Property, except for royalties  due the state of Montana  upon the state lease;



 
(e)
neither the execution and delivery of this Agreement  nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated will conflict  with.  result  in
the  breach  of or accelerate the  performance required by any agreement to
which the Vendor is a Party or by which he is bound;

 


 
(f)
the execution  and delivery  of this Agreement  and the agreements  contemplated
hereby
will  not  violate  or  result  in  the  breach  of  the  laws  of  any  jurisdiction
applicable or pertaining thereto.

 
 

 
 
B - 3

--------------------------------------------------------------------------------

 




2.3           The representations and warranties  hereinbefore set out are
conditions  on which the parties  have relied  in
entering  into  this  Agreement  and  will  survive  the  acquisition
of  any  interest  in  the Property  by BHM and each party will indemnify and
save the other party harmless  from all loss,
damage,  costs,  actions   and  suits  arising   out  of  or  in  connection  with  any  breach   or  any
representation,  warranty,   covenant,   agreement   or  condition   made   by  the  other   party   and
contained  in this Agreement.
 
3.             OPTION
 
3.1           The Vendor hereby gives and grants to BHM the sole and
exclusive  right and option  to acquire an undivided  100%  of the right, title
and interest  of the Vendor  in and to the Property,  subject
only  to  the  state  of  Montana  royalty  upon  the  state  lease,  Vendor  receiving  the  Royalty,  in
accordance with the terns of this Agreement for and in consideration of the
following:
 
(a)            cash payments as stipulated  in the following schedule plus a
portion of any joint-venture and buyout payments (hereafter  referred to as
JV&BP) as set out below:
 
(i)             $2,500 on or before July 15, 2008;
 
(ii)            $2,500 on or before July 15,2009, plus 5% of any JV&BP;
 
(iii)           $5,000 on or before July 15, 2010, plus 5% of any JV&BP;
 
(iv)           $10,000 on or before July 15,2011, plus 5% of any JV&BP;
 
(v)            $15,000 on or before July 15, 2012, plus 5% of any JV&BP;
 
(vi)           $20,000 on or before July 15, 2013, plus 5% of any JV&BP
(vii) $25,000 on or before July 15, 2014
 
(b)            Exploration Expenditures of an aggregate of not less than
$210,000 to be incurred by BHM on the Property as follows:
 
(i)             on or before July 15, 2009- $10,000;
 
(ii)            on or before July 15,2010-$60,000 in the aggregate;
 
(iii)           on or before July 15,2011  -$110,000 in the aggregate; and
 
(iv)           on or before July 15, 2012- $210,000 in the aggregate.
 
 
3.2
In addition to the cash payments and Exploration Expenditures set out in Section
3.1 above, BHM shall, in order to maintain its interest in the Property:

 
 
(a)
make advance Royalty payments to the Vendor, commencing on July 15, 2015 and
continuing on the 15th day of July each and every year thereafter for so long as
BHM or its assigns retains its interest in the Property, of $25,000 per year;
and

 
 
(b)
subject to Section 3.3, incur a minimum of $100,000 of annual Exploration
Expenditures on the Property on or before July 15th  each and every year after
July 15,2011.

 
 
 
 
B - 4

--------------------------------------------------------------------------------

 

 
 
 
3.3       Any  Exploration  Expenditures  incurred  in  a  particular  period  in  excess  of  the  minimum
Exploration Expenditures required to be incurred during that particular period
may be carried forward and included as Exploration Expenditures in any
subsequent period, it being the intent of the parties that the Exploration
Expenditures are cumulative.


4.          RIGHT OF ENTRY
 
4.1        During the currency of this Agreement, BHM, its employees, agents and
independent contractors, will have the sole and exclusive right and option to:


(a)         enter upon the Property;


(b)         have exclusive and quiet possession thereof;


(c)         do  such  prospecting, exploration,  development
or  other  mining  work  thereon  and thereunder as BHM in its sole discretion
may consider advisable;


(d)         bring and erect upon the Property such facilities as BHM may
consider advisable.


5.           TERMINATION
 
5.1          Subject to Section 19.1, this Agreement and the Option will
terminate:


(a)         on July 15, 2008, unless on or before that date, BHM has paid to the
Vendor the sum of $2,500;


(b)         on July 15,2009 unless BHM has paid to the Vendor the further sum
of$2,500 plus 5% of any JV&BP;


(c)         on July 15,2010  unless BHM has paid to the Vendor the further sum
of$5,000 plus 5% of any JV&BP;


(d)         on July 15,2011 unless BHM has paid to the Vendor the further sum of
$10,000 plus 5% of any JV&BP;


(e)         on July 15, 2012 unless BHM has paid to the Vendor the further sum
of $15,000 plus 5% Of any JV&BP;


(f)         on July 15, 2013 unless BHM has paid to the vendor the further sum
of $20,000 plus 10% of any JV & BP:


(g)         on July 15, 2014, and each subsequent anniversary, unless BHM has
paid to the vendor the further sum $25,000 annually.
 
 
 
B - 5

--------------------------------------------------------------------------------

 
 

 
6.         COVENANTS OF THE VENDOR
 
6.1       During the currency of this Agreement and the Option, the Vendor will:
 


(a)         not do any act or thing which would or might in any way adversely
affect the rights of BHM hereunder;


(b)         make available to BHM and its representatives all records and files
in the possession of the Vendor relating to the Property and permit BHM and its
representatives at its own expense to take abstracts therefrom and make copies
thereof; and


(c)         promptly provide BHM with any and all notices and correspondence
from government agencies in respect of the Property.


7.          COVENANTS OF BHM
 
7.1        During the currency of this Agreement and the Option, BHM will:


(a)       keep the Property free and clear of all liens, charges and
encumbrances arising from their operations  hereunder and in good standing by
the doing and filing of all necessary  work and by the doing of all other acts
and things and making all other payments  which may be necessary in that regard,
including claim maintenance payments;


(b)         permit  the Vendor, or their representatives duly authorized  by
them in writing, at their own risk and expense,  access  to the Property at all
reasonable  times and to all records prepared by BHM in connection with work
done on or with respect to the Property;


(c)       conduct  all work on or with  respect  to the Property  in a
careful  and  minerlike  manner.


(d)         obtain and maintain. or cause any contractor  engaged hereunder to
obtain and maintain, during any period in which active work is carried out
hereunder, adequate insurance; and


(e)        be responsible for satisfying  all bonding requirements  for work to
be carried  out on the
Property   and  assume  liability   for  all  environmental   damage  and  reclamation
work required as a result of work done on the Property by BHM


 
8.
EXERCISE OF OPTION



 
8.1
Once  BHM  has  incurred  Exploration  Expenditures of  a minimum
of  $210,000  as  set  out  in Subsection 3.1(b) and made
the  payments  totaling  $80,000  plus  any  stipulated JV and  BP payments as
set out in Subsection 3.1(a), BHM will, subject to the right of the Vendor to
receive the Royalty  (including  the annual advance Royalty payments as set out
in Subsection 3.2), own an undivided 100% of the Vendor's right, title, and
interest in and to the Property.

 
9.         ROYALTY


 
9.1
BHM will pay to the Vendor an annual royalty equal to one and one half (1.5%) of
Net Smelter Returns, subject to Section 9.4.



 
9.2
After the exercise  of the Option, payment of the Royalty will be made
quarterly  within  30 days after the end of each yearly quarter based upon a
year commencing on the lst  day of February and expiring on the 31st day of
January in any year in which production  occurs.  Within 60 days after the end
of each year for which the Royalty is payable, the records relating to the
calculation
of  Net  Smelter  Returns  for  such  year  will  be  audited  by  BHM  and  any  adjustments
in  the payment of the Royalty will be made forthwith after completion of the
audit.  All payments of the Royalty  for  a year will  be deemed  final and in
full satisfaction of all obligations of BHM in respect thereof if such payments
or calculations thereof are not disputed by the Vendor  within 60 days after
receipt by the Vendor of the said audit statement.  BHM will maintain accurate
records relevant  to the determination of Net Smelter  Returns  and the Vendor,
or his. authorized agent, shall be permitted the right to examine such records
at all reasonable times.



 
9.3
The  determination of  Net  Smelter  Returns royalty  hereunder is  based  on
 the  premise   that production will  be
developed  solely  on  the  Property  except  that  BHM  will  have  the  right  to
commingle ore mined from the Property with ore mined and produced from other
properties
provided  BHM  will  adopt  and  employ  reasonable  practices  and  procedures  for  weighing,
sampling  and  assaying,  in  order  to  determine  the  amounts  of  products  derived  from,  or
attributable to ore mined and produced from the Property. BHM will maintain
accurate records of  the  results of  such  sampling, weighing and
analysis  with respect  to any  ore  mined  and produced from the Property. The
Vendor or her authorized agents will be permitted the right to
examine  at  all  reasonable  times such  records  pertaining to  commingling
of  ore  or  to  the calculation of Net Smelter Returns.

 
 
 
 
 
 
B - 6

--------------------------------------------------------------------------------

 
 

 
9.4         BHM shall have the right to purchase the Royalty as follows:
 
(a)        up until July 15, 2013, BHM may purchase one-half Royalty percentage
point and reduce the Royalty to 1.0% by paying the Vendor $250,000, provided
that any payments made by BHM to the Vendor pursuant to paragraphs 3.l(a) and
3.2{a) shall be credited to and form part of the $250,000 purchase price; and
 
(b)       BHM may purchase the entire Royalty at any time by paying the Vendor
the value of 2000 ounces of gold based upon the closing spot price of gold on
January 2nd, or the closest subsequent trading day of the year in which the
royalty is purchased.


9.5       All cash payments made by BHM to the Vendor pursuant to paragraphs
3.l(a) and3.2(a) shall be treated as advance Royalty payments and shall be
credited against and  deducted from actual Royalty payments as they become due
until such time as BHM has received credit for the full amount of such advance
Royalty payments.


10.        OBLIGATIONS OF BHM AFTER TERMINATION


10.1      In the event of the termination of the Option, BHM will:


  (a)         leave the Property in good standing for a minimum of one (1) year
under all applicable legislation, free and clear of all liens, charges and
encumbrances arising from this Agreement or their operations hereunder and in a
safe and orderly condition;
 
(b)           deliver to the Vendor within 90 days of her written request a
comprehensive report on all work carried out by BHM on the Property (limited to
factual matter only) together with copies of all maps, drill logs, assay results
and other technical data compiled by BHM with respect to the Property;
 
(c)           have the right, and  obligation on demand made by the Vendor, to
remove from the Property within six (6) months of the effective date of
termination all facilities erected, installed or brought upon the Property by or
at the instance of BHM provided that at the option of the Vendor, any or all of
facilities not so removed will become the property of the Vendor; and
 
(d)          deliver to the Vendor a duly executed transfer in registrable form
of an undivided 100% right, title and interest in and to the Property in favour
of the Vendor, or her nominee.


11.       REGISTRATION OF AGREEMENT
 
11.1     BHM or the Vendor will have the right at any time to register this
Agreement or a Memorandum thereof against title to the Property.
 
12.       DISPOSTION OF PROPERTY
 
12.1     BHM may at any time sell, transfer or otherwise dispose of all or any
portion of its interest in and to the Property and this Agreement provided that,
at any time, BHM has first obtained the consent in writing of the Vendor, such
consent not to be unreasonably withheld and further provided that, at any time
during the currency of this Agreement, any purchaser, grantee or transferee of
any such interest will have first delivered to the Vendor its agreement related
to this Agreement and to the Property, containing:


(a)        a covenant with the Vendor by such transferee to perform all the
obligations of BHM to be performed under this Agreement in respect of the
interest to be acquired by it from BHM, and


(b)        a provision subjecting any further sale, transfer or other
disposition of such interest in the Property and this Agreement or any portion
thereof to the restrictions contained in this Section 12.1.
 
 
 
 
B - 7

--------------------------------------------------------------------------------

 
 
 

 
12.2     The provisions or Section 12.1 of this Agreement will not prevent BHM
from entering into an amalgamation or corporate reorganization which will have
the effect in law of the amalgamated or surviving company possessing all the
property, rights and interests and being subject to all the debts, liabilities
and obligations of each amalgamating or predecessor company.
 
13.       ABANDONMENT OF PROPERTY
 
13.1     BHM shall have the unfettered right at any time to abandon all or any
part of its interest in the Property by delivering a notice in writing of its
intention to do so to the Vendor, such notice to list the part  or parts of the
Property to be abandoned, and if within 90 days of receipt of such notice the
Vendor delivers to BHM a notice ("Reacquisition Notice") stating their intention
to reacquire all or part or parts of the Property, BHM will deliver to the
Vendor duly executed recordable transfers of its interest in such part or parts
of the Property as the Vendor has set forth in the Reacquisition Notice, such
part or parts to be in good standing for at least one year beyond the date of
delivery of such transfers and to be free and clear of all liens, charges, and
encumbrances arising from the operations of BHM or its agents or subcontractors
hereunder.
 
14.       CONFIDENTIAL NATURE OF INFORMATION
 
14.1     The parties agree that all information obtained from the work carried
out hereunder and under the operation of this Agreement will be the exclusive
property of the parties and will not be used other than for the activities
contemplated hereunder except as required by law or by the rules and regulations
of any regulatory authority having jurisdiction, or with the written consent of
both parties, such consent not to be unreasonably withheld.   Notwithstanding
the foregoing, it is understood and agreed that a party  will not be liable to
the other party for the fraudulent or negligent disclosure of information by any
of its employees, servants or agents, provided that such party has taken
reasonable steps to ensure the preservation of the confidential nature of such
information.
 
15.      AREA OF MUTUAL INTEREST
 
15.1    An area of mutual interest  located within one (1) mile of the existing
exterior boundaries of the
Property  (defined  by  claims  Shannon  1-3  and  Montana  Lease  Metalliferrous
Gold  Lease  M-1974-06)  is hereby  established, (which  area is hereinafter
called  the "AMI"). By signing  this Agreement,
BHM  and  the  Vendor  hereby  covenant  and  agree  each  with  the  other  that  any
property interest  or mineral  rights which may be acquired  by either  of them
located  wholly or partially  within the AMI shall become  a part of the
Property  and be subject  to this Agreement. If either  BHM  or  the
Vendor  acquires an  interest  as  aforesaid, it shall  notify  the  other  in
writing  of  the extent  of  the interest  acquired.
The  notified  party  shall  have  sixty  (60)  days following  receipt  by it
of the foregoing  notification  to elect in writing  to have  the property  or
mineral interest for its own account and such interest will not be part of the
Property and will not be subject to the terms of this Agreement.
 
16.       FURTHER ASSURANCES
 
16.1     The parties  hereto agree that they and each of them will execute  all
documents and do all acts and things within their respective powers to carry out
and implement  the provisions or intent of this Agreement.
 
 
 
 
 
B - 8

--------------------------------------------------------------------------------

 
 
 
 
 
17.        NOTICE
 
17.1     Any notice, direction or other instrument required or permitted to be
given under this Agreement will be in writing and will be given by the delivery
or the same or by mailing the same by prepaid registered or certified mail in
each case addressed as follows:
 
(a)     if to BHM
 
P.O.Box488
Coeur d' Alene, ID
83816
Attn: Ray DeMotte


(b)      if to the Vendor
 


12108 N. Forker Road
Spokane, Washington  99217
Attn: James Ebisch
 
&
 
5337N. Greenwood Blvd.
Spokane, WA 99205
Attn: Ryan Reich
 


17.2     Any notice,  direction  or other  instrument  aforesaid  will, if
delivered,  be deemed to have  been given and received on the day it was
delivered,  and if  mailed, be deemed to have been given and received on the
tenth business day following the day of mailing, except in the event of
disruption of the postal services in which event notice will be deemed to be
received only when actually received.
 
17.3     Any party may at any time give to the other notice in writing of any
change of address of the party giving such notice and from and after the giving
of such notice, the address or addresses therein specified will be deemed dot be
the address of such party of the purpose of giving notice hereunder.
 
18.       HEADINGS
 
18.1     The headings to the respective sections herein will not be deemed part
of this Agreement but will be regarded as having been used for convenience only.
 
 
 
 
 
 
B - 9

--------------------------------------------------------------------------------

 
 
 
 
 
19.       DEFAULT
 
19.1     If any party (a “Defaulting Party”) is in default of any requirement
herein set forth, the party affected by such default will give written notice to
the defaulting Party specifying the default and the Defaulting Party will not
lose any rights under this Agreement, unless within 30 days after the giving of
notice of default by the affected party the Defaulting Party has cured the
default by the appropriate performance and if the Defaulting Party fails within
such period to cure any such default, the affected party will be entitled to
seek any remedy it may have on account of such default.
 
20.       PAYMENT
 
20.1     All references to monies hereunder will be in United States funds
except where otherwise designated.  All payment to be made to any party
hereunder will be mailed or delivered to such party at its address for notice
purposes as provided herein, or for the account of such party at such bank or
banks as such party may designate from time to time by written notice.  Said
bank or banks will be deemed the agent of the designating party for the purpose
of receiving, collecting and receiving such payment.
 
21.       ENUREMENT
 
21.1     This Agreement will ensure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.
 
22.       TERMS
 
22.1     The terms and provisions of this Agreement shall be interpreted in
accordance with the laws of the state of Idaho.
 
23.        FORCE MAJEURE
 
23.1     No party will be liable for its failure to perform any of its
obligations under this Agreement due to a cause beyond its control (except those
caused by its own lack of funds) including, but not limited to acts of God,
fire, flood, explosion, strikes, lockouts or other industrial disturbances,
laws, rules and regulations or orders of any duly constituted governmental
authority or non-availability of materials or transportation (each an
“Intervening Event”).
 
23.2     All time limits imposed by this Agreement, other than those imposed by
Section 5, will be extended by a period equivalent to the period of delay
resulting form an Intervening Event described in Section 23.1.
 
23.3     A party relying on the provisions of Section 23. Will take all
reasonable steps to eliminate an Intervening Events and, if possible, will
perform its obligations under this Agreement as far as practical, but nothing
herein will require such party to settle or adjust any labour dispute or to
question or to test the validity of ay law, rule, regulation or order of any
duly constituted governmental authority or to complete its obligations under
this Agreement if an Intervening Event renders completion impossible.
 
24.       ENTIRE AGREEMENT
 
24.1     This Agreement  constitutes the entire agreement between the parties
and replaces and supersedes all prior  agreements, memoranda, correspondence,
communications, negotiations and representations, whether verbal or written,
express or implied, statutory  or otherwise between the parties with respect to
the subject matter herein.
 
25.      OPTION ONLY
 
25.1     This Agreement provides for an option only, and except for the initial
cash payment  of $2,500 set out in paragraphs 3.1(a)(i)  hereof (which is a firm
commitment), nothing herein contained shall be construed as obligating  BHM to
do any acts or make any payment hereunder and any act or acts  or payment  or
payments  as shall be made hereunder  shall  not be construed as obligating BHM
to do any further act or make any further payment.
 
 
 
 
B - 10

--------------------------------------------------------------------------------

 
 
 
 
 
26.      CONDITION PRECEDENT
 
26.1     The obligations of BHM under this Agreement are first subject to
company approval.
 
27.       TIME OF ESSENCE
 
27.1      Time will be of the essence in this Agreement.
 


 


 
  THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
 


 


 


 


 
 

 
 


 
B - 11

--------------------------------------------------------------------------------

 
 


 
 
28.       ENFORCEMENT OF AGREEMENT
 
28.1     The covenants, promises terms and conditions contained herein will be
binding upon the parties jointly and severally and may be enforced by each as
against each others interest.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.


Signed, sealed and delivered by
)
 
James Ebisch & Ryan Reich in the
)
 /s/  JAMES EBISCH                                         
presence of:
)
       JAMES EBISCH
 
)
 
__________________________________
)
 
Name of Witness
)
   
)
 /s/  RYAN REICH                                               
__________________________________
)
       RYAN REICH
Address of Witness
)
   
)
 
__________________________________
)
                   
THE CORPORATE SEAL OF BHM
)
 
Was hereunto affixed in the presence of:
)
   
)
   
)
 
__________________________________
)
 
Authorized Signatory
)
   
)
 
__________________________________
)
 
Authorized Signatory
)
 

 


 


 


 


 



 


 


 


 


 


 


 


 
 
B - 12

--------------------------------------------------------------------------------

 


 


Amendment to July 15,2008 Mineral Property Interest Agreement between Boulder
Hill Mines,, IInc. and property owners James Ebisch and Ryan Reich, effective
date August 1,2011by Boulder Hill Mines, Inc. and Mr.James Ebisch.
 

--------------------------------------------------------------------------------

 
Boulder Hill Mines, lnc. (“ the Company”) signed an agreement covering
unpatented mining claims and a State of Montana mineral lease ("the Project")
known as the Boulder Hill project, with Mr. James Ebisch ("Ebisch") and Ryan
Reich ("Reich").The parties acknowledge that the unpatented mining claims are no
longer owner by the original parties, and that Mr. Ebisch is the sole owner of
the State of Montana mineral lease, and that both parties desire to enter
into  the same agreement however with Ebisch as the sole owner, and the Company.
All terms will remain the same except as outlined below:


1.    Section 3.1      The total payments of $20,000 through July 15,2011will be
extended until October 1, 2012. The respective remaining payments will each be
extended by 12 months. The initial  payment of $3,000 will be made within
90 days of the date of this agreement.
 
2.    Section 3.2       The exploration expenditures of $210,000 will be
incurred within 24 months on the property by  the Company within 12 months with
$49,000 spent within 12 months of the date of this amendment.
 
3.    5.0 Termination  The sections (a) through (d) are void, while (e) through
(g) are extended respectively by 18 months.
 
4.    Assignment   The Company may assign this amendment and the original
agreement.


 
Signed and Agreed to by:
 
 
/s/  Jim Ebisch                                        
      Jim Ebisch
      10/14/2011
 
 
/s/  Camilo Velasquez                       
      Camilo Velasquez
      Boulder Hill Mines
      10/14/2011
 
 
 

 
 
 





 
B - 13

--------------------------------------------------------------------------------

 

 
 
EXHIBIT C


The following is a description of the Lease for which an option to acquire
Vendor’s undivided 100% of the right, title and interest in such Lease has been
transferred and assigned to Assignee by way of an assignment of all of
Assignor’s right, title and interest, in, to and under the Option Agreement.




Title Number
Status
Titleholder
% Ownership
Registration
 
State Mineral Lease
 
Current
 
Jim Ebisch/Boulder Hill
per agreement
 
 
100% subject to
State Lease Terms
 
Jim Ebisch



 


 
 

 



 
C - 1

--------------------------------------------------------------------------------

 
